Title: To George Washington from Edward Carrington, 9 May 1796
From: Carrington, Edward
To: Washington, George


        
          Dear Sir
          Richmond May 9. 1796
        
        I have been honored with your favor of the 1st Instant, and have the satisfaction of seeing in the papers, the decision of the House of Representatives on the Resolution for carrying into effect the British Treaty. I presume the struggle will not be renewed on the appearance of the Bill—the party in opposition has evidently been weakened by the memorials received before the passage of the Resolution, and this influence is certainly encreasing by the arrivals of other memorials.
        With pleasure I can assure you of my confirmation in the opinion which I ventured to communicate to you, as to the will of Virginia on this subject. the apparent certainty of a decision of the question, before the acts of the people could arrive, have prevented their being numerous—enough has however been done to ground an opinion, that the popular wish of the Country is for the execution of the Treaty; nor would it be unreasonable to conclude, that there is a turn as to the general administration.
        In mine of the 27th Ult. I suggested the possibility of evil, from efforts of opposition, by means of corresponding committees. the attempt has been made here, under the Guidance of Mr Campbell who, with a few others, nearly self elected assumed the office of a Committee for this place—their circular letters have been dispatched to all quarters; but, so far as we have heard, they met with little attention, and, in some instances, it is known, that they have been treated as presumptuous.
        I have already done myself the pleasure of communicating to you, the proceedings of this City & its vicinity—you have also seen in the papers, those of fairfax & Frederick Counties, & the Town of Fredericksburg. the two Counties on the Eastern shore, I am undoubtedly informed have sent to their Representative Mr Page, an instruction to vote for appropriations. Strong Resolutions to the same effect are gone from King William County & the City of Williamsbg and meetings in Fauquier & Berkeley Counties, I have heard have done the same. But the most decisive mark of the popular opinion has been manifested at Petersburg, in a meeting of a great number of Citizens from the neighboring Counties, called for the avowed purpose of censuring the refusal of the papers, & advising the defeat of the Treaty. the history of

this business is as follows—the Merchants of that Town, having, on Sunday the 24th of April, Assembled in the Court House, for the purpose of agreeing to an address similar to that of the Merchants of Philadelphia, a number of opposition characters, intruded on them for the purpose of intimidating them, or to over-rule their measures—the merchants withdrew to another place & compleated their business without further interruption; but after the departure of the merchants, the remaining persons organized themselves under a chairman & Secretary, & passed a Resolution for calling a meeting of the neighbouring Counties on the Sunday following (the 1st May)—the enclosed paper contains the proceedings of this Body on the 24th apl which carry on their Face, both the object of the call, & the confidence with which it was made—for good reasons the Petersburg Press, which is in the hands of the Secretary of the first meeting, has never announced the issue of that held on the 1st May—we are however well informed what it was; the Meeting was numerous, & those who called it presumed much on their Strength, having all the orators on their side, who it seems displayed great talents on a proposition for condemning the refusal of the papers—it was opposed by only one plain Man, and on a division was lost. the meeting then passed a Resolution expressive of their desire that the Treaty be executed and quietly adjourned, Sine die. I have been particular in relating this transaction, because it marks, in a striking manner the sense of our Farmers & Planters, who had been called together, under the name of a very popular Man, for an avowed contrary object, and an additional prejudice against coinciding with the Merchants of the place who were subjects of the usual slanders against that class of Man. another circumstance is worthy of consideration while appretiating the issue of this Meeting, as evidencing a change of public opinions generally—the Town of Petersburg & the Counties around it, have been distinguished for zeal & unanimity, in opposition to the government while depending, & its measures ever since its adoption.
        I have heard of but one Meeting which issued in a determination against the appropriations—this was at Norfolk where it is said a majority of about ten so determined. I conclude that but little has been done in obtaining subscriptions to the circulating petitions of the opposition, from our having seen nothing of their successes published in the papers.
        
        With pleasure I shall from time to time give you such information as events shall induce me to believe will be useful to you, neither requesting or expecting, any reply, but when it may consist with your leisure and inclination. your leisure can be but little. I have the Honor to be with unalterable attachment & confidence Dear Sir, Your Obt Servt
        
          Ed. Carrington
        
      